The appellant, John C. Smith, was taken into custody and held by the officers of Broward County, Florida, under a warrant issued by Honorable Millard F. Caldwell, Governor of Florida, upon the demand of the Governor of the State of Iowa. The information lodged with the Governor of Florida by the Governor of Iowa charged that John C. Smith, on the 26th day of April, 1947, with two others, did break and enter the building of the Benevolent and Protective Order of Elks, located in Cedar Rapids, Iowa, with the intent to commit the crime of larceny.
The appellant, by petition filed in the Circuit Court of Broward County, Florida, contended that he was a fugitive from justice, nor was he within the State of Iowa during the month of April, 1947, and that the various legal steps required by applicable statutes and controlling decisions authorizing his extradition on the charge preferred had not been taken or observed by the States of Iowa and Florida. The return to the writ as made by the Sheriff of Broward County *Page 114 
joined issue on the allegations of the appellant's petition to the effect that "he was not within the State of Iowa in the month of April, 1947, the time represented by the police officers" as the time of the commission of the alleged crime or at any other time thereafter to the present date and that petitioner was not within the State of Iowa at any time during the year, 1947.
On the issues made a hearing was held in the court below, when the parties appeared and were heard by counsel; testimony adduced and arguments made, after which the trial court entered an order quashing the writ previously issued and remanded John C. Smith to the custody of the Sheriff of Broward County, Florida, with directions that he be delivered to an agent of the State of Iowa to be returned to Cedar Rapids, Iowa, to stand trial on the crime of larceny. On June 13, 1947, an order was entered allowing an appeal by the petitioner to the Supreme Court of Florida.
Counsel for appellant pose here six questions for adjudication, each of which have been studied and the cited authorities examined. It is our conclusion that the controlling question presented by the record is whether or not the appellant was in the State of Iowa on the evening of April 26th and the morning of April 27th, 1947. The evidence in the record discloses that the building in question was entered on the night of April 26, 1947, and money taken therefrom; that the appellant was seen about the building a few hours before it was entered; he had agreed with others to enter the building and take the money; some of his confederates assisted in having a skeleton key made with which to unlock the door. The record fails to establish the petitioner's presence in the State of Iowa after the entry of the building. We fail to find error in the record. See Sections 941.01 to 941.37, F.S.A.
Affirmed.
TERRELL, Acting Chief Justice, BUFORD and SEBRING, JJ., concur. *Page 115